DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2014/0145556 A1) in view of Ogami et al. (US 7,535,152 B2) and Yamanaka (US 8,344,815 B2). 
1.  Kadota shows an acoustic resonator device comprising: a substrate (2) having a surface; a piezoelectric plate (3) having front and back surfaces, the back surface attached to the surface of the substrate; and an interdigital transducer (IDT) including interleaved fingers formed on the front surface of the single-crystal piezoelectric plate (IDTs 4), the IDT comprising: a first pitch/mark zone having a pitch between adjacent interleaved fingers equal to a first pitch value P1 and a mark of the interleaved fingers equal to a first mark value M1 (first pitch and first mark (mark defined by Applicants electrode width) analogous to Applicants pitch/mark - Fig. 5), and a second pitch/mark zone having a pitch between adjacent interleaved fingers equal to a second pitch value P2 (second pitch/mark analogous to Applicants second pitch/mark), wherein a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by both the first pitch/mark zone and the second pitch/mark zone (shear acoustic mode inherent by surface acoustic wave propagation) but is silent comprising a single-crystal piezoelectric plate and a second pitch/mark zone having a pitch equal to a second pitch value P2 not equal to P1 and a mark of the interleaved fingers equal to a second mark value M2 not equal to M1.
	Ogami et al. (Fig. 1 et al.) teaches a piezoelectric substrate comprising a substrate (2) having a surface and a single-crystal piezoelectric plate (3 - col. 5, lns 52-53) having front and back surfaces, the back surface attached to the surface of the substrate.
	Yamanaka (Figs. 1, 5 et al.) teaches an acoustic resonator device comprising: a first pitch/mark zone having a pitch between adjacent interleaved fingers equal to a first pitch value P1 (mark value defined by electrode width; PT1) and a mark of the interleaved fingers equal to a first mark value M1 (Eo), and a second pitch/mark zone having a pitch between adjacent interleaved fingers equal to a second pitch value P2 (PT2) not equal to P1 (PT2 ≠ PT1) and a mark of the interleaved fingers equal to a second mark value M2 (E2) not equal to M1 (E2 ≠ E1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the generic piezoelectric plate disclosed by Kadota with the a single-crystal piezoelectric plate having front and back surfaces disclosed by Ogami et al. and a second pitch/mark zone having a pitch equal to a second pitch value P2 not equal to P1 and a mark of the interleaved fingers equal to a second mark value M2 not equal to M1 disclosed by Yamanaka.  Such modifications would have been obvious where Kadota teaches a generic LiNbO3 piezoelectric substrate, Ogami et al. teaching a specific LiNbO3 single-crystal piezoelectric thus comprising a mere substitution of well-known art-recognized equivalent piezoelectric substrates where both devices are mounted on a support substrate; where Kadota and Yamanaka teach surface acoustic wave resonators comprising IDTs where Yamanaka (abstract) teaches;
In a surface acoustic wave resonator in which an IDT having electrode fingers for exciting surface acoustic waves is formed on a crystal substrate, the line occupying ratio causing the maximum electromechanical coupling coefficient and the line occupying ratio causing the maximum reflection of the surface acoustic waves in the IDT are different from each other, the center of the IDT has the line occupying ratio causing an increase in electromechanical coupling coefficient in comparison with the edges of the IDT, and the edges of the IDT have the line occupying ratio causing an increase in reflection of the surface acoustic waves in comparison with the center of the IDT.

thus suggesting the obviousness of the modifications.
2.  The acoustic resonator device of claim 1, wherein a portion of the single-crystal piezoelectric plate forms a diaphragm spanning a cavity in the substrate, and the interleaved fingers of the IDT are disposed on the diaphragm (Kadota showing piezoelectric plate 3 forming a diaphragm; Ogami et al. teaching a single crystal piezoelectric).
4.  The acoustic resonator device of claim 1, wherein the radio frequency signal applied to the IDT causes excitation of different spurious acoustic modes by the first pitch/mark zone and the second pitch/mark zone (Ogami et al. Fig. 3C showing fundamental mode SH0, anti-symmetric mode A1 and symmetric mode S0).
5.  The acoustic resonator device of claim 1, wherein the IDT comprises multiple first pitch/mark zones and multiple second pitch/marks zones, the first and second pitch/mark zones alternating along a length of the IDT (Yamanaka Fig. 1 showing alternating first and second pitch/mark zones).
6.  The acoustic resonator device of claim 5, wherein each first pitch/mark zone and each second pitch/mark zone comprises two or more pairs of interleaved fingers (Kadota and Yamanaka showing interleaved IDTs).
7.  The acoustic resonator device of claim 5, wherein the IDT comprises two or more unit cells juxtaposed along the length of the IDT, each unit cell comprising at least one first pitch/mark zone and at least one second pitch/mark zone (Yamanaka showing unit cell areas analogous to Applicants unit cells defined by first and second pitch/marks).
8.  The acoustic resonator device of claim 1, further comprising: three or more pitch/mark zones 
including the first pitch/mark zone and the second pitch/mark zone, each of the three or more 
pitch/mark zones having a pitch between adjacent interleaved fingers equal to a respective unique pitch 
value and a mark of the interleaved fingers equal to a respective unique mark value, wherein a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by all of the three or more pitch/mark zones (Fig. 15 - Yamanaka et al. showing N pairs).
18.  An acoustic resonator device comprising: a substrate having a surface; a single-crystal piezoelectric plate having front and back surfaces, the back surface attached to the surface of the substrate; and an interdigital transducer (IDT) including interleaved fingers formed on the front surface of the single-crystal piezoelectric plate, wherein the IDT transitions between a first pitch/mark combination and a second pitch/mark combination along a length of the IDT, and a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by both the first pitch/mark combination and the second pitch/mark combination (discussed in the reasons for rejection of the claims above).

Claims 1, 2, 4-8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2014/0145556 A1) in view of Ogami et al. (US 7,535,152 B2) and Martin et al. (US 9,130,145 B2). 
1.  Kadota shows an acoustic resonator device comprising: a substrate (2) having a surface; a piezoelectric plate (3) having front and back surfaces, the back surface attached to the surface of the substrate; and an interdigital transducer (IDT) including interleaved fingers formed on the front surface of the single-crystal piezoelectric plate (IDTs 4), the IDT comprising: a first pitch/mark zone having a pitch between adjacent interleaved fingers equal to a first pitch value P1 and a mark of the interleaved fingers equal to a first mark value M1 (first pitch and first mark (mark defined by Applicants electrode width) analogous to Applicants pitch/mark - Fig. 5), and a second pitch/mark zone having a pitch between adjacent interleaved fingers equal to a second pitch value P2 (second pitch/mark analogous to Applicants second pitch/mark), wherein a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by both the first pitch/mark zone and the second pitch/mark zone (shear acoustic mode inherent by surface acoustic wave propagation) but is silent comprising a single-crystal piezoelectric plate and a second pitch/mark zone having a pitch equal to a second pitch value P2 not equal to P1 and a mark of the interleaved fingers equal to a second mark value M2 not equal to M1.
	Ogami et al. (Fig. 1 et al.) teaches a piezoelectric substrate comprising a substrate (2) having a surface and a single-crystal piezoelectric plate (3 - col. 5, lns 52-53) having front and back surfaces, the back surface attached to the surface of the substrate.
	Martin et al. (Figs. 1-4 et al.) teaches an acoustic resonator device comprising: a first pitch/mark zone having a pitch between adjacent interleaved fingers equal to a first pitch value P1 and a mark of the interleaved fingers equal to a first mark value M1 (first mark value defined by electrode width; 2113, 2221 = 3/8λ - col. 6, lns 42-46), and a second pitch/mark zone having a pitch between adjacent interleaved fingers equal to a second pitch value P2 (PT2) not equal to P1 (PT2 ≠ PT1) and a mark of the interleaved fingers equal to a second mark value M2 (second mark value defined by electrode width; 2111, 211, 2222, 2223 = 1/8λ - col. 6, lns 46-48) not equal to M1 (M1 ≠ M1)(pitch values defined by adjacent electrode center to center distances are not equal where 2113, 2221 = 3/8λ and 2111, 211, 2222, 2223 = 1/8λ).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the generic piezoelectric plate disclosed by Kadota with the a single-crystal piezoelectric plate having front and back surfaces disclosed by Ogami et al. and a second pitch/mark zone having a pitch equal to a second pitch value P2 not equal to P1 and a mark of the interleaved fingers equal to a second mark value M2 not equal to M1 disclosed by Martin et al..  Such modifications would have been obvious where Kadota teaches a generic LiNbO3 piezoelectric substrate, Ogami et al. teaching a specific LiNbO3 single-crystal piezoelectric thus comprising a mere substitution of well-known art-recognized equivalent piezoelectric substrates where both devices are mounted on a support substrate; where Kadota and Martin et al. teach surface acoustic wave resonators comprising IDTs where Martin et al. (col. 2, lns 55-60) teaches;
It is an object of the present invention to structure surface acoustic wave components, in which two fan-shaped interdigital transducers are disposed on a piezoelectric substrate, in such a manner that the 2.sup.nd harmonic or harmonic of a higher order is suppressed, or two harmonics of a different order are simultaneously at least reduced.

thus suggesting the obviousness of the modifications.
2.  The acoustic resonator device of claim 1, wherein a portion of the single-crystal piezoelectric plate 
forms a diaphragm spanning a cavity in the substrate, and the interleaved fingers of the IDT are disposed 
on the diaphragm (Kadota showing piezoelectric plate 3 forming a diaphragm; Ogami et al. teaching a single crystal piezoelectric).
4.  The acoustic resonator device of claim 1, wherein the radio frequency signal applied to the IDT causes excitation of different spurious acoustic modes by the first pitch/mark zone and the second pitch/mark zone (Ogami et al. Fig. 3C showing fundamental mode SH0, anti-symmetric mode A1 and symmetric mode S0; Martin et al. teaching 1st, 2nd and 3rd harmonics).
5.  The acoustic resonator device of claim 1, wherein the IDT comprises multiple first pitch/mark zones 
and multiple second pitch/marks zones, the first and second pitch/mark zones alternating along a length 
of the IDT (Martin et al. Figs. 1-4 showing alternating first and second pitch/mark zones).
6.  The acoustic resonator device of claim 5, wherein each first pitch/mark zone and each second 
pitch/mark zone comprises two or more pairs of interleaved fingers (Kadota and Martin et al. showing 
interleaved IDTs).
7.  The acoustic resonator device of claim 5, wherein the IDT comprises two or more unit cells juxtaposed along the length of the IDT, each unit cell comprising at least one first pitch/mark zone and at least one second pitch/mark zone (Yamanaka showing unit cell areas analogous to Applicants unit cells defined by first and second pitch/marks).
8.  The acoustic resonator device of claim 1, further comprising: three or more pitch/mark zones 
including the first pitch/mark zone and the second pitch/mark zone, each of the three or more 
pitch/mark zones having a pitch between adjacent interleaved fingers equal to a respective unique pitch 
value and a mark of the interleaved fingers equal to a respective unique mark value, wherein a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by all of the three or more pitch/mark zones (Martin et al. showing N pairs).
15.  The acoustic resonator device of claim 14, wherein the IDT comprises a first set of first fingers extending from a first busbar interleaved with a second set of fingers extending from a second busbar, a mark of each first finger tapers between M1 and M2 across the aperture of the IDT, a mark of each second finger is (M1 + M2)/2 and a portion of each second finger within the aperture is not perpendicular to the second bus bar (Martin et al. showing tapered first and second fingers).
18.  An acoustic resonator device comprising: a substrate having a surface; a single-crystal piezoelectric plate having front and back surfaces, the back surface attached to the surface of the substrate; and an interdigital transducer (IDT) including interleaved fingers formed on the front surface of the single-crystal piezoelectric plate, wherein the IDT transitions between a first pitch/mark combination and a second pitch/mark combination along a length of the IDT, and a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by both the first pitch/mark combination and the second pitch/mark combination (discussed in the reasons for rejection of the claims above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2014/0145556 A1), Ogami et al. (US 7,535,152 B2), and Yamanaka (US 8,344,815 B2) as applied to claim 1 above, and further in view of Wang (US 2013/0321100 A1).
3.  Kadota, Ogami et al., and Yamanaka teach the acoustic resonator device of claim 1, but are silent further comprising: an acoustic Bragg reflector sandwiched between the surface of the substrate and the back surface of the single-crystal piezoelectric plate.
Wang shows an acoustic resonator device where the air cavity may be replaced with an acoustic Bragg reflector (0065).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic resonator disclosed by Kadota, Ogami et al., and Yamanaka with Bragg reflector disclosed by Wang.  Such a modification would have been obvious where use of Bragg reflectors are well known in the art; where Kadota, Ogami et al., Yamanaka, and Wang are all drawn to surface acoustic wave devices where Wang teaches the air cavity may be replaced by Bragg reflectors thus comprising a mere substitution of well-known art-recognized equivalent reflectors thus suggesting the obviousness of the modifications.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2014/0145556 A1), Ogami et al. (US 7,535,152 B2), and Martin et al. (US 9,130,145 B2) as applied to claim 1 above, and further in view of Wang (US 2013/0321100 A1).
3.  Kadota, Ogami et al., and Martin et al. teach the acoustic resonator device of claim 1, but are silent further comprising: an acoustic Bragg reflector sandwiched between the surface of the substrate and the back surface of the single-crystal piezoelectric plate.
Wang shows an acoustic resonator device where the air cavity may be replaced with an acoustic Bragg reflector (0065).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic resonator disclosed by Kadota, Ogami et al., and Martin et al. with Bragg reflector disclosed by Wang.  Such a modification would have been obvious where use of Bragg reflectors are well known in the art; where Kadota, Ogami et al., Martin et al., and Wang are all drawn to surface acoustic wave devices where Wang teaches the air cavity may be replaced by Bragg reflectors thus comprising a mere substitution of well-known art-recognized equivalent reflectors thus suggesting the obviousness of the modifications.

Claims 9-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2014/0145556 A1), Ogami et al. (US 7,535,152 B2), and Yamanaka (US 8,344,815 B2) as applied to claim 8 above, and further in view of Martin (US 6,707,229 B1).
9.  Kadota, Ogami et al., and Yamanaka teach the acoustic resonator device of claim 8, but are silent 
wherein the IDT cycles between the three or more pitch/mark zones along a length of the IDT.
Martin shows an acoustic resonator device of wherein the IDT rotates between the three or more pitch/mark zones along a length of the IDT (Fig. 1 of Martin analogous to Applicants Fig. 9 showing cycled IDTs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic resonator disclosed by Kadota, Ogami et al., and Yamanaka wherein the IDT rotates between the three or more pitch/mark zones along a length of the IDT disclosed by Martin.  Such a modification would have been obvious where use of rotated electrodes are well known in the art; where Kadota, Ogami et al., Yamanaka, and Martin are all drawn to surface acoustic wave devices where Martin (abstract) teaches; 
The invention aims at modifying SPUDT-type surface acoustic wave filters in such a way that the wideband filter can be produced with lower insertion loss and a small form factor without substantially enlarging layout. According to the invention, this is achieved by combining the following characteristics: a) the totality of fingers (231-233; 331-333) of each transducer (2; 3) forms a tapering structure and b) the widths and the positions of the fingers are chosen in such a way that the waves reflected on the fingers (231-233; 331-333) together with the waves regenerated by the corresponding source and load resistance (8; 9) result in an lengthening of the impulse response of the filter, which reduces form factor and/or bandwidth. The invention can be used in surface acoustic wave-based components such as wideband bandpass filters and delay lines.

thus suggesting the obviousness of the modification.
10.  The acoustic resonator device of claim 9, wherein every pitch/mark zone comprises two or more 
pairs of interleaved fingers (interdigitated electrodes comprising two fingers).
11.  The acoustic resonator device of claim 9, wherein the IDT comprises two or more unit cells 
juxtaposed along the length of the IDT, each unit cell comprising all of the three or more pitch/mark zones (where electrode pairs may be defined as unit cells, two or more unit cells comprising pitch/marks; Figs. 1-4 comprising N pairs).
12.  The acoustic resonator device of claim 1, wherein the IDT changes between the first pitch/mark zone and the second pitch/mark zone across the aperture of the IDT (Martin showing at least one changes between the first and second pitch/mark zones where Fig. 1 of Martin is analogous to Applicants Fig. 9 showing at least one transition).
13.  The acoustic resonator device of claim 12, wherein the transition between the first pitch/mark zone and the second pitch/mark zone comprises one or more steps (Yamanaka showing pitch/mark transition of electrode pairs analogous to Applicants showing thus comprising at least one step).
14.  The acoustic resonator device of claim 12, wherein the IDT pitch mark change continuously across the aperture of the IDT. (Yamanaka showing pitch/mark transition of electrode pairs analogous to Applicants showing thus comprising a continuous transition).
17.  The acoustic resonator device of claim 12, wherein the IDT comprises two or more unit cells juxtaposed along the length of the IDT, each unit cell including at least (in so far as can be understood) one step between the first pitch/mark zone and the second pitch/mark zone across the aperture of the IDT (Martin showing at least one step between the first and second pitch/mark zones where Fig. 1 of Martin is analogous to Applicants Fig. 9 showing at least one transition).
19.  An acoustic resonator device comprising: a substrate having a surface; a single-crystal piezoelectric plate having front and back surfaces, the back surface attached to the surface of the substrate; and an 
interdigital transducer (IDT) including interleaved fingers formed on the front surface of the single-crystal piezoelectric plate, wherein the IDT changes between a first pitch/mark combination and a second pitch/mark across an aperture of the IDT, and a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by both the first pitch/mark combination and the second pitch/mark combination (discussed in the reasons for rejection of the claims above).

Claims 9-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2014/0145556 A1), Ogami et al. (US 7,535,152 B2), and Martin et al. (US 9,130,145 B2) as applied to 
claim 6 above, and further in view of Martin (US 6,707,229 B1).
9.  Kadota, Ogami et al., and Martin et al. teach the acoustic resonator device of claim 6, but are silent 
wherein (in so far as can be understood) the IDT rotates between the three or more pitch/mark zones 
along a length of the IDT.
Martin shows an acoustic resonator device of wherein the IDT rotates between the three or more pitch/mark zones along a length of the IDT (Fig. 1 of Martin analogous to Applicants Fig. 9 showing rotated IDTs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic resonator disclosed by Kadota, Ogami et al., and Martin et al. wherein the IDT rotates between the three or more pitch/mark zones along a length of the IDT disclosed by Martin.  Such a modification would have been obvious where use of rotated electrodes are well known in the art; where Kadota, Ogami et al., Martin et al., and Martin are all drawn to surface acoustic wave devices where Martin (abstract) teaches; 
The invention aims at modifying SPUDT-type surface acoustic wave filters in such a way that the wideband filter can be produced with lower insertion loss and a small form factor without substantially enlarging layout. According to the invention, this is achieved by combining the following characteristics: a) the totality of fingers (231-233; 331-333) of each transducer (2; 3) forms a tapering structure and b) the widths and the positions of the fingers are chosen in such a way that the waves reflected on the fingers (231-233; 331-333) together with the waves regenerated by the corresponding source and load resistance (8; 9) result in an lengthening of the impulse response of the filter, which reduces form factor and/or bandwidth. The invention can be used in surface acoustic wave-based components such as wideband bandpass filters and delay lines.

thus suggesting the obviousness of the modification.
10.  The acoustic resonator device of claim 9, wherein every pitch/mark zone comprises two or more 
pairs of interleaved fingers (interdigitated electrodes comprising two fingers).
11.  The acoustic resonator device of claim 9, wherein the IDT comprises two or more unit cells juxtaposed along the length of the IDT, each unit cell comprising all of the three or more pitch/mark zones (where electrode pairs may be defined as unit cells, two or more unit cells comprising pitch/marks; Figs. 1-4 comprising N pairs).
12.  The acoustic resonator device of claim 1, wherein the IDT changes between the first pitch/mark zone and the second pitch/mark zone across the aperture of the IDT (Martin showing at least one transition between the first and second pitch/mark zones where Fig. 1 of Martin is analogous to Applicants Fig. 9 showing at least one transition).
13.  The acoustic resonator device of claim 12, wherein the transition between the first pitch/mark zone and the second pitch/mark zone comprises one or more steps (Yamanaka showing pitch/mark transition of electrode pairs analogous to Applicants showing thus comprising at least one step).
14.  The acoustic resonator device of claim 12, wherein the IDT pitch mark change continuously across the aperture of the IDT. (Martin showing pitch/mark transition of electrode pairs analogous to Applicants showing thus comprising a continuous transition).
17.  The acoustic resonator device of claim 12, wherein the IDT comprises two or more unit cells juxtaposed along the length of the IDT, each unit cell including at least one step between the first pitch/mark zone and the second pitch/mark zone across the aperture of the IDT (Martin showing at least one step between the first and second pitch/mark zones where Fig. 1 of Martin is analogous to Applicants Fig. 9 showing at least one transition).
19.  An acoustic resonator device comprising: a substrate having a surface; a single-crystal piezoelectric plate having front and back surfaces, the back surface attached to the surface of the substrate; and an 
interdigital transducer (IDT) including interleaved fingers formed on the front surface of the single-crystal piezoelectric plate, wherein the IDT changes between a first pitch/mark combination and a second pitch/mark across an aperture of the IDT, and a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by both the first pitch/mark combination and the second pitch/mark combination (discussed in the reasons for rejection of the claims above).

Response to Arguments
Applicant’s arguments filed March 1, 2021 with respect to claims 9, 12 and 17 rejected under 35 U.S.C. § 112 second paragraph have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Applicant's arguments with respect to claims 1-15 and 17-19 rejected under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 

Applicants submit;
Claim Rejections - 35 U.S.C. §103
The Examiner rejected claims 1, 2, 4-8, 10, 11, 13, 14, and 18 under 35 U.S.C. § 103 as obvious from Kadota (US 2014/0145556 Al) in view of Ogami et al. (US 7,535,152 B2) and Yamanaka (US 8,344,815 B2). This rejection is respectfully traversed.
The rejection of independent claims 1 and is respectfully traversed because the Office action misinterprets the teachings of Kadota and, more significantly, fails to provide a viable rationale for combining the teachings of the references as proposed.
Claim 1 and claim 18 are directed to improvements in Transversely-Excited Film Bulk Acoustic Resonators (XBARs). An XBAR is an acoustic resonator in which an interdigital transducer (IDT) excites a shear primary acoustic mode in a thin plate of piezoelectric material. The acoustic energy of the shear primary acoustic mode flows in a direction substantially normal to the surfaces of the piezoelectric plate. Thus, unlike many other acoustic wave resonators, the resonance frequency of an XBAR is inversely proportional to the thickness of the piezoelectric plate and has only slight dependence on the pitch (spacing) and mark (width) of the IDT electrodes.
The inventor of the present application recognized that the same primary acoustic mode can be excited using different combinations of IDT mark and pitch. Further, since the resonance frequency of at least some spurious modes is inversely proportion to IDT pitch, different pitch and mark combinations the excite the same shear primary acoustic mode will not excite the same spurious modes. Dividing the area of the IDT into multiple zones having different mark/pitch combinations that excite the same shear primary acoustic mode but different spurious modes is an effective way to suppress or attenuate the amplitude of the spurious modes.
Kadota describes an acoustic resonator having a substrate, a piezoelectric plate attached to the substrate, and an IDT formed on the surface of the piezoelectric plate, which is structurally similar to the devices recited in claim 1 and claim 18. The Office action initially asserts that Kadota also describes “a second pitch/mark zone having a pitch between adjacent finger equal to a second pitch value, wherein a radio frequency signal applied to the IDT causes excitation of the same shear primary acoustic mode by both the first and second pitch/mark zone.” Subsequently, the Office action acknowledges that Kadota “is silent... (on) a second pitch/mark zone having a pitch equal to a second pitch value P2 not equal to PI and a mark of the interleaved fingers equal to a second mark value M2 not equal to Ml.” The Applicant disagrees with the first of these assertions and agrees with the second. At no point does Kadota teach or suggest using two different combinations of pitch and mark within the IDT of a resonator, as recited in claim 1 and claim 18.

Applicants “pitch/mark zone”, are illustrated in Fig. 5 where electrode “pitch” for surface acoustic wave electrodes are well known in the art and defined as a distance between adjacent interdigitated electrodes characterized in Applicants Fig. 5 by P1 and P2.  The “pitch/mark zone” is further illustrated by the Applicant as a distance between electrodes with the same bus bar connection comprising distances 530 and 540.  This is a pictorial representation where Fig. 1B of Kadota shows an interdigitated electrode arrangement where adjacent electrodes are defined by the Examiner in the broadest reasonable interpretation of the claim (bri) also comprising a “pitch” and further comprising a “pitch/mark zone” analogous to Applicants showing.  
The discussion of Kadota in the Office action also states, parenthetically, “shear acoustic mode inherent by surface acoustic wave propagation”. The genesis and relevance of this statement are unclear. First, both the device described by Kadota and the devices of claims 1 and 18 are film bulk acoustic wave resonators. Neither device generates surface acoustic waves (other than possible spurious modes). Second, the Applicant does not accept that surface acoustic wave propagation inherently generates a shear acoustic mode. If the Examiner feels this issue is central to the rejection, the Applicant requests citation of a suitable reference to support the claim of inherency.

Regarding Applicants arguments directed to “shear acoustic mode”, the Examiner agrees that exact recitation is not disclosed in Kadota however the Examiner directs Applicants attention to Kadota teaching SH plate wave (0006, 0009, 0010, 0045, 0047-0050 et al.).  SH is known in the art as a “shear horizontal wave”, the plate comprising the piezoelectric substrate thus comprising an inherent function further illustrated by the recitation of an “SH plate wave”.  Applicant further requests a citation where the Examiner cites US 9,748,923 B2 by the same Assignee as the Kadota prior art explicitly teaching a SH (Shear Horizontal) wave col. 1, lns 22-38 thus showing the inherency of the teaching of Kadota.
Ogami was cited for teaching a single-crystal piezoelectric plate and is largely cumulative of Kadota. At no point does Ogami teach or suggest using two different combinations of pitch and mark within the IDT of a resonator, as recited in claim 1 and claim 18.
Yamanaka describes a surface acoustic wave resonator in which the pitch and mark of the IDT electrodes are varied along the length of the resonator. Yamanaka’s stated reason for varying the pitch and mark is to optimize the Q-factor and static capacitance of small resonators (Summary of the Invention).
The Office action then asserts it would have been obvious to combine these known technologies to arrive at the claimed invention. The Applicant emphatically disagrees.
The problem being solved by the invention recited in claim land claim 18 is to reduce the amplitude of spurious modes in a film bulk acoustic resonator. The problem solved by Yamanaka is to increase Q for small surface acoustic wave resonators. A person of skill in the art seeking techniques to reduce spurious modes in a film bulk acoustic resonator would not look to the solution to an unrelated problem (Q) in a barely related technology (SAW resonators).
In the absence of a viable rationale for combining the references, the Office action fails to provide a prima face case of obviousness. Withdrawal of the rejection of independent claims 1 and 18 is solicited.

Applicants submit it would not be obvious to combine Ogami nor Yamanaka.  The Examiner disagrees.  Both Ogami and Yamanaka comprise surface acoustic wave filters thus comprising analogous art as Kadota.  Ogami and Yamanaka cure the deficiency of Kadota where Ogami teaches a “single crystal piezoelectric plate” and Yamanaka showing first and second “pitch” distances and corresponding values.   Reasons for combination are contained in the office action of record where Ogami comprises a mere substitution of art recognized equivalent LiNbO3 piezoelectric substrates.  Yamanaka shows different pitches and teaches electrode pitch ratio causing an increase electromagnetic coupling coefficient as compared to the edges of the IDT and an increase of reflection compared to the center of the IDT (of record), and further where the combinations would have a reasonable expectation of success.  Accordingly, Applicants arguments are not persuasive and the rejections are maintained by the Examiner.

It is further submitted that 2, 4-8, 10, 11, 13, and 14 are allowable at least by virtue of depending from an allowable base claim.

For reasons given by the Examiner above with respect to claims 1 and 18, rejections of claims 2, 4-8, 10, 11, 13, and 14 are maintained.

Claim Rejections - 35 U.S.C. §103
The Examiner rejected claims 1, 2, 4-8, 10, 11, 13-15, and 18 under 35 U.S.C. § 103 as obvious 
from Kadota (US 2014/0145556 Al) in view of Ogami et al. (US 7,535,152 B2) and Martin et al. (US 9,130,145 B2) (hereinafter Martin ‘145). This rejection is respectfully traversed.
The rejection of independent claims 1 and 18 is respectfully traversed because the Office action misinterprets the teachings of Kadota and, more significantly, fails to provide a viable rationale for combining the teachings of the references as proposed.
The discussion of claims 1 and 18, Kadota, and Ogami from the previous rejection apply to this rejection. These discussions will not be repeated except to reiterate neither Kadota nor Ogami teaches or suggests using two different combinations of pitch and mark within the IDT of a resonator, as recited in claim 1 and claim 18.

Arguments with respect to Kadota and Ogami have been discussed by the Examiner above.

Martin ‘145 describes a surface acoustic wave component for use in “filters and delay lines... that have low insertion loss and great bandwidth.” (col. 1 lines 16-19) To this end, Martin ‘145 describes a device in which the IDT fingers form a fan shape with both the pitch and mark of the fingers varying across the aperture of the IDT.
The Office action then asserts it would have been obvious to combine these known technologies to arrive at the claimed invention. The Applicant again disagrees.
The problem being solved by the invention recited in claims 1 and 18 is to reduce the amplitude of spurious modes in a film bulk acoustic resonator. The problem solved by Martin ‘145 is to provide great bandwidth by having the resonance frequency of the IDT vary across the aperture. This is the antithesis of the of the objective of the current invention, which is to vary pitch and mark while maintaining the same shear primary acoustic mode (which is defined at [0049] of the application as having “...the same resonance and/or anti-resonance frequencies”).
A person of skill in the art seeking techniques to reduce spurious modes in a film bulk acoustic resonator would not look to the solution to an unrelated problem (great bandwidth) in a barely related technology (SAW resonators), particularly when the solution in the reference provides the exact opposite of the desired result.
In the absence of a viable rationale for combining the references, the Office action fails to 
provide a prima face case of obviousness. Withdrawal of the rejection of independent claims 1 and 18 is solicited.

Applicants submit it would not be obvious to combine Martin.  The Examiner disagrees.  Matin Ogami and Kadota comprise surface acoustic wave filters thus comprising analogous art.  Martin cures the deficiency of Kadota and Ogami where Ogami teaches a “single crystal piezoelectric plate”.  Martin teaches different pitches and teaches suppression of a second or higher order harmonic, or two harmonics of a different order are simultaneously reduced (of record) and further where the combinations would have a reasonable expectation of success.  Accordingly, Applicants arguments are not persuasive and the rejections are maintained by the Examiner.


It is further submitted that 2, 4-8, 10, 11, and 13-15 are allowable at least by virtue of depending from an allowable base claim.
For reasons given by the Examiner above with respect to claims 1 and 18, rejections of claims 
2, 4-8, 10, 11, and 13-15, and 18 are maintained.

Claim Rejections - 35 U.S.C. §103
The Examiner rejected claim 3 under 35 U.S.C. § 103 as obvious from Kadota in view of Ogami and Yamanaka, and further in view of Wang (US 2013/0321100 Al). This rejection is respectfully traversed.
It is respectfully submitted that claim 3 is allowable at least by virtue of depending from an allowable base claim. Withdrawal of the rejection is solicited.

For reasons given by the Examiner above with respect to claims 1 and 18, rejection of claim 3 
is maintained.

Claim Rejections - 35 U.S.C. §103
The Examiner rejected claims 9, 12, 17, and 19 under 35 U.S.C. § 103 as obvious from Kadota in view of Ogami and Yamanaka, and further in view of Martin (US 6,707,229 Bl) (hereinafter Martin ‘229). This rejection is respectfully traversed.
The previous discussions of Kadota, Ogami, and Yamanaka apply to the rejection of independent claim 19 and will not be repeated. Martin ‘229, like Martin ‘145, seeks to provide a very wide bandwidth surface acoustic wave device. The solution provided by Martin ‘229 is to vary the IDT pitch and resonance frequency in steps across the aperture. Like Martin ‘145, this is the antithesis of the of the objective of the current invention, which is to vary pitch and mark while maintaining the same shear primary acoustic mode.
A person of skill in the art seeking techniques to reduce spurious modes in a film bulk acoustic resonator would not look to the solution to an unrelated problem (great bandwidth) in a barely related technology (SAW resonators), particular when the solution in the reference provides the exact opposite of the desired result.
In the absence of a viable rationale for combining the references, the Office action fails to provide a prima face case of obviousness. Withdrawal of the rejection of independent claim 19 is solicited.
It is further submitted that 9, 12, and 17 are allowable at least by virtue of depending from an allowable base claim.

The Examiner disagrees with Applicants arguments.  Kadota, Ogami, Yamanaka, and Martin all teach surface acoustic wave filters thus comprising analogous art.  Kadota teaches a LiNbO3 substrate. Ogami teaches LiNbO3 single crystal piezoelectric substrate thus comprising a mere substitution of  art recognized equivalent piezoelectric substrates.  Yamanaka and Martin both teach different pitches where Martin shows three pitch zones.  The combinations all comprise well-known conventional interdigitated electrode arrangements where reasons for combination are (of record), would have been obvious to one of ordinary skill in the art.  Moreover, the combinations would have met a reasonable expectation of success.  Accordingly, Applicants arguments are not persuasive and the rejections are maintained by the Examiner.

Claim Rejections - 35 U.S.C. §103
The Examiner rejected claims 9, 12, and 17 under 35 U.S.C. § 103 as obvious from Kadota in view of Ogami, Martin ‘145, and Martin ‘229. This rejection is respectfully traversed.
It is respectfully submitted that 9, 12, and 17 are allowable at least by virtue of depending from an allowable base claim. Withdrawal of the rejection is solicited.

For reasons given by the Examiner above with respect to claims 1 and 18, rejection of claims 9, 12 and 17 are maintained.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the 
extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843